
	
		II
		111th CONGRESS
		1st Session
		S. 432
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2009
			Mr. Bingaman (for
			 himself and Mr. McCain) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Morris K. Udall Scholarship and Excellence
		  in National Environmental and Native American Public Policy Act of 1992 to
		  honor the legacy of Stewart L. Udall, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Morris K. Udall Scholarship and
			 Excellence in National Environmental Policy Amendments Act of
			 2009.
		2.Short
			 titleSection 1 of the Morris
			 K. Udall Scholarship and Excellence in National Environmental and Native
			 American Public Policy Act of 1992 (20 U.S.C. 5601 note; Public Law 102–259) is
			 amended to read as follows:
			
				1.Short
				titleThis Act may be cited as
				the Morris K. Udall and Stewart L. Udall Foundation
				Act.
				.
		3.FindingsSection 3 of the Morris K. Udall and Stewart
			 L. Udall Foundation Act (20 U.S.C. 5601) is amended—
			(1)in paragraph (3),
			 by striking and at the end;
			(2)in paragraph (4),
			 by striking the period at the end and inserting a semicolon; and
			(3)by adding at the
			 end the following:
				
					(5)the
				Foundation—
						(A)since 1995, has
				operated exceptional scholarship, internship, and fellowship programs for areas
				of study related to the environment and Native American tribal policy and
				health care;
						(B)since 1999, has
				provided valuable environmental conflict resolution services and leadership
				through the United States Institute for Environmental Conflict Resolution;
				and
						(C)is committed to
				continue making a substantial contribution toward public policy in the future
				by—
							(i)playing a
				significant role in developing the next generation of environmental and Native
				American leaders; and
							(ii)working with
				current leaders to improve decisionmaking on—
								(I)challenging
				environmental, energy, and related economic problems; and
								(II)tribal
				governance and economic issues;
								(6)Stewart L. Udall,
				as a member of Congress, Secretary of the Interior, environmental lawyer, and
				author, has provided distinguished national leadership in environmental and
				Native American policy for more than 50 years;
					(7)as Secretary of
				the Interior from 1961 to 1969, Stewart L. Udall oversaw the creation of 4
				national parks, 6 national monuments, 8 national seashores and lakeshores, 9
				recreation areas, 20 historic sites, and 56 wildlife refuges; and
					(8)it is fitting
				that the leadership and vision of Stewart L. Udall in the areas of
				environmental and Native American policy be jointly honored with that of Morris
				K. Udall through the foundation bearing the Udall
				name.
					.
			4.DefinitionsSection 4 of the Morris K. Udall and Stewart
			 L. Udall Foundation Act (20 U.S.C. 5602) is amended—
			(1)in paragraph (1),
			 by striking Morris K. Udall Scholarship and Excellence in National
			 Environmental Policy;
			(2)in paragraph (5), by striking
			 Scholarship and Excellence in National Environmental Policy and
			 inserting and Stewart L. Udall; and
			(3)in paragraph (9),
			 by striking Scholarship and Excellence in National Environmental
			 Policy and inserting and Stewart L. Udall.
			5.Establishment of
			 foundationSection 5 of the
			 Morris K. Udall and Stewart L. Udall Foundation Act (20 U.S.C. 5603) is
			 amended—
			(1)in the section
			 heading, by striking Scholarship and Excellence in National Environmental
			 Policy and inserting and Stewart L.
			 Udall;
			(2)in subsection
			 (a), by striking Scholarship and Excellence in National Environmental
			 Policy and inserting and Stewart L. Udall; and
			(3)in subsection
			 (f)(2), by striking the rate specified for employees in level IV of the
			 Executive Schedule under section 5315 of title 5, United States Code
			 and inserting a rate determined by the Board in accordance with section
			 5383 of title 5, United States Code.
			6.Authority of
			 foundationSection 7 of the
			 Morris K. Udall and Stewart L. Udall Foundation Act (20 U.S.C. 5605) is
			 amended—
			(1)in subsection
			 (a)(5)—
				(A)in subparagraph
			 (C), by striking and at the end;
				(B)in subparagraph
			 (D), by striking the period at the end and inserting ; and;
			 and
				(C)by adding at the
			 end the following:
					
						(E)to conduct
				training, research, and other activities under section
				6(7).
						;
				and
				(2)by striking
			 subsection (b) and inserting the following:
				
					(b)Udall
				scholarsRecipients of scholarships, fellowships, and internships
				under this Act shall be known as Udall Scholars, Udall
				Fellows, and Udall Interns,
				respectively.
					.
			7.Establishment of
			 trust fundSection 8 of the
			 Morris K. Udall and Stewart L. Udall Foundation Act (20 U.S.C. 5606) is
			 amended—
			(1)in the section
			 heading, by striking Scholarship and Excellence in National Environmental
			 Policy and inserting and Stewart L. Udall;
			 and
			(2)in subsection (a), by striking
			 Scholarship and Excellence in National Environmental Policy and
			 inserting and Stewart L. Udall.
			8.Expenditures and
			 audit of trust fundSection
			 9(a) of the Morris K. Udall and Stewart L. Udall Foundation Act (20 U.S.C.
			 5607(a)) is amended by inserting before the period at the end the following:
			 , including a reasonable amount for official reception and
			 representation expenses, as determined by the Board, not to exceed $5,000 for a
			 fiscal year.
		9.Use of institute
			 by Federal agency or other entitySection 11 of the Morris K. Udall and
			 Stewart L. Udall Foundation Act (20 U.S.C. 5607b) is amended by adding at the
			 end the following:
			
				(f)Agency
				management or controlUse of the Foundation or Institute to
				provide independent and impartial assessment, mediation, or other dispute or
				conflict resolution under this section shall not be considered to be the
				establishment or use of an advisory committee within the meaning of the
				Federal Advisory Committee Act (5
				U.S.C.
				App.).
				.
		10.Administrative
			 provisionsSection 12(a) of
			 the Morris K. Udall and Stewart L. Udall Foundation Act (20 U.S.C. 5608(a)) is
			 amended—
			(1)by striking
			 paragraph (1) and inserting the following:
				
					(1)(A)appoint such personnel
				as may be necessary to carry out the provisions of this Act, without regard to
				the provisions of title 5, United States Code, governing appointments in the
				competitive service; and
						(B)fix the compensation of the personnel
				appointed under subparagraph (A) at a rate not to exceed the maximum rate for
				employees in grade GS–15 of the General Schedule under section 5332 of title 5,
				United States Code, except that up to 4 employees (in addition to the Executive
				Director under section 5(f)(2)) may be paid at a rate determined by the Board
				in accordance with section 5383 of that
				title.
						;
			(2)in paragraph (6),
			 by striking and at the end;
			(3)by redesignating
			 paragraph (7) as paragraph (8); and
			(4)by inserting
			 after paragraph (6) the following:
				
					(7)to rent office
				space in the District of Columbia or its environs;
				and
					.
			11.Authorization
			 of appropriationsSection 13
			 of the Morris K. Udall and Stewart L. Udall Foundation Act (20 U.S.C. 5609) is
			 amended—
			(1)in subsection
			 (a), by striking is authorized to be appropriated to the Trust Fund
			 $40,000,000 and inserting are authorized to be appropriated to
			 the Trust Fund such sums as are necessary; and
			(2)by striking
			 subsection (b) and inserting the following:
				
					(b)Environmental
				dispute resolution fundThere are authorized to be appropriated
				to the Environmental Dispute Resolution Fund established under section 10(a)
				such sums as are necessary for the operating costs of the
				Institute.
					.
			
